CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus for Neuberger Berman High Income Bond Fund and Neuberger Berman Strategic Income Fund and "Independent Registered Public Accounting Firms" and "Financial Statements" in the Statement of Additional Information, and to the incorporation by reference in Post-Effective Amendment No. 99 to the Registration Statement (Form N-1A, No. 002-85229) of our report dated December 21, 2012 on the financial statements and financial highlights of Neuberger Berman High Income Bond Fund, Neuberger Berman Municipal Intermediate Bond Fund, Neuberger Berman Short Duration Bond Fund and Neuberger Berman Strategic Income Fund (four of the series of Neuberger Berman Income Funds), included in the October 31, 2012 Annual Report to Shareholders of Neuberger Berman Income Funds. ERNST & YOUNG LLP Boston, Massachusetts March 14, 2013
